Case 1:21-cr-00397-TFH Document 12 Filed 07/21/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
Plaintiff, )
) Case No. 1:21-CR-397
Vv. ) Hon. Thomas F. Hogan
)
CHRISTIAN KULAS, )
Defendant.

CONSENT MOTION TO CONTINUE HEARING

By scheduling order entered by Magistrate Judge Zia M. Faruqui this matter was set for a
status hearing on today’s date, July 21, 2021 at 2:00 p.m. before the Honorable Court. Around
that time, the parties were advised by the Courtroom Deputy Clerk that there was a scheduling
conflict and this matter would need to be reset, proposing dates that pose a scheduling conflict
for defense counsel. Undersigned counsel for defendant Kulas, with the consent of the
government request that this matter be continued for a further status given the ongoing nature of
discovery production which is of a very voluminous nature and continuing.

Defendant Kulas understands that he may waive his right to a speedy trial for good cause.
After consultation with his counsel, defendant Kulas believes that the circumstances of this case
are such as to establish good cause under the Speedy Trial Act, specifically Title 18, United
States Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B). |

Accordingly, defendant Kulas has knowingly and freely chosen to have his attorney make
a thorough inspection of all discovery (currently in his possession and to be received) to best
determine the appropriate direction of this matter.

To that end, defendant Kulas hereby waives his right to a speedy trial from July 21, 2021

to the next status date of September 17, 2021 (suggested by the Courtroom Deputy Clerk as an
Case 1:21-cr-00397-TFH Document 12 Filed 07/21/21 Page 2 of 3

available option) or to whatever date this matter is set for further status by the Honorable Court.

Defendant Kulas further states that the ends of justice are best served by waiving this right.

; The government, through AUSA Michael Friedman, has advised that they do not oppose

this request. |
WHEREFORE, defendant CHRISTIAN KULAS and the government request that the

Court continue the status hearing that was set for July 21, 2021 until September 17, 2021 or to .

another date deemed appropriate by the Honorable Court:

Respectfully-submitted,

/s/-Darryl A, Goldberg
Attorney for Christian Kulas

Defendant:

printed name

 
   

signature

Dated:

Darryl A. Goldberg

LAW OFFICES OF DARRYL A. GOLDBERG
33 N. Dearborn Street, Suite 1830

Chicago, Illinois 60602

(773) 793-3196
dgoldberg@goldbergdefense.com
Case 1:21-cr-00397-TFH Document 12 Filed 07/21/21 Page 3 of 3

CERTIFICATE OF SERVICE

I, Darryl A. Goldberg, an attorney, certify that in accordance with FED. R. CRIM. P. 49,
FED. R. CIV. P. 5, and the General Order on Electronic Case Filing (ECF), the foregoing
document was served on July 21, 2021, pursuant to the District Court’s system as to ECF filers.

/s/ Darryl A. Goldberg
Darryl A. Goldberg
